PER CURIAM.
Appellant Ware has made a motion for an appeal from a judgment awarding $896.90 to appellee Burchett on an alleged oral contract for hauling a drilling rig.
Admittedly Burchett had a valid claim against cither appellant Ware or appellee Daniel. The latter had a contract to drill a well for Ware. The drilling rig belonged to Daniel, but he testified that Ware agreed to pay his expenses, which included Bur-chett’s bill.
Many grounds for reversal are presented in appellant’s brief. The evidence presented a jury question as to whether Ware, or Daniel, or both, were obligated to pay for Burchett’s services. We find no error in the record which would justify reversing the judgment based on the jury verdict that Ware was primarily liable for this debt.
The motion for appeal is denied, and the judgment stands affirmed.